Citation Nr: 0934082	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to April 
1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2006 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for 
hypertension and glaucoma.  

Following review of the record, the issue of entitlement to 
service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
glaucoma have been accomplished.

2.  Glaucoma was not shown in service or for many years 
thereafter.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for glaucoma by letter dated in April 2006 that 
addressed the required notice elements.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal of entitlement to service 
connection for glaucoma.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the appellant's statements.  
Extensive VA clinical evidence has been associated with the 
claims folder.  Records and decisions from the Social 
Security Administration have also been obtained.  
Significantly, he has not identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Veteran has requested an examination in this regard.  
VA's duty to assist the in the development of the claim 
includes providing an examination when indicated. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether 
the duty to assist requires a VA medical examination, four 
factors are considered: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A (d) and 38 
C.F.R. § 3.159(c) (4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this instance.  This is because 
upon review of the record, only the first requirement is 
adequately demonstrated in determining whether a medical 
examination is warranted.  No reference to vision loss 
relative to glaucoma is shown in service or for many years 
thereafter.  The Board is also of the opinion that there is 
sufficient competent medical evidence of record to render a 
decision on the claim.  Therefore, VA has no duty to obtain a 
medical opinion in this matter. Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004). .

The Board thus finds that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim. See 38 U.S.C.A. § 5103A (a) 
(2); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
All necessary development has been accomplished and appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Factual Background and Legal Analysis

On service enlistment examination in January 1984, the 
Veteran had 20/20 vision in each eye.  An undated service 
treatment record reflects that he developed symptoms that 
included a headache with some right eye vision problem that 
were diagnosed as frontal sinusitis for which antibiotics 
were prescribed.  In November 1984, it was recorded that he 
complained of headache with right eye blurring that was once 
again felt to be sinusitis or vascular headaches.  
Examinations of the eyes were performed in January 1985 when 
the appellant sought treatment for headaches.  No eye 
abnormality was recorded.  It was believed that he had 
vascular headaches or that migraines should be ruled out.  He 
sought treatment for a headache in July 1985 and had pain 
above his left eye but denied any visual disturbances.  He 
complained of headache with blurred vision and watery eyes in 
July 1985 whereupon migraines were diagnosed.  On service 
discharge examination in March 1988, the Veteran denied eye 
trouble.  Distant vision was shown to be 20/20 on the right 
and 20/25 on the left.  Near vision was J-1 in each eye.  The 
summary of defects noted some decreased vision.  

A VA outpatient clinical record dated in March 2005 reflects 
that the Veteran sought admission into the intensive 
outpatient treatment/substance abuse treatment program for 
alcohol and cocaine abuse with cannabis dependence.  He was 
afforded a physical examination and was observed to wear 
glasses.  No complaints referable to the eyes were recorded.  
Examination of the eyes showed that the pupils were equal, 
round and reactive to light and accommodation.  Extraocular 
motor and visual fields were intact.  The conjunctivae and 
sclerae were clear.  Axis I assessments of cannabis 
dependence, alcohol abuse and cocaine abuse were rendered.  
The appellant was shown to have undergone intensive and 
numerous courses of therapy between March and April 2005 that 
involved many different topics including physical 
limitations, but did not once mention severely diminished 
vision loss or glaucoma. 

VA outpatient clinical records dating from June 2005 show 
that the Veteran was seen for advanced primary open angle 
glaucoma (POAG) which he stated he had had for approximately 
five years.  He said that his vision had been worsening for 
'a while' and thought that he might have been told about 
glaucoma on an examination many years before.  The appellant 
stated that he had been given drops to use but did not use 
them regularly and had not used them for years.  Medical 
history included hypertension.  He indicated that he had been 
on gtts (drops) in the past but had been noncompliant.  It 
was noted at that time that he had had no previous surgery, 
injury or trauma and that there was no family history of 
such.  The appellant was started on medication.  He underwent 
trabeculectomy with MMC (Mitomycin C) in November 2005 and 
was also observed to have a visually significant cataract in 
the left eye.  The appellant was declared to be legally blind 
for which he was admitted into the VA blind rehabilitation 
program.  

Subsequently received was Social Security disability 
documentation dated in or around June 2005 wherein it was 
shown the appellant applied for benefits on account of "low 
vision" which he said he had first noticed some 18 months 
before.  

A claim for service connection for glaucoma was received in 
March 2006.  

The evidence in this instance reflects no treatment for 
symptoms of glaucoma in service.  While the Veteran is noted 
to have sought clinical attention on several occasions in 
service with complaints of vision disturbances, it was 
invariably shown that such symptoms were associated with 
other conditions, including headaches and sinus trouble.  The 
Board observes that he was noted to have some slightly 
diminished vision acuity at service discharge which appears 
to have been characterized as refractive error.  The 
examining officials did not identify any eye disease at that 
time.  Refractive error of the eye is considered a congenital 
or developmental defect which is not within the meaning of 
applicable legislation for a grant of service connection. See 
38 C.F.R. § 3.303(c).  There is no clinical evidence or 
documentation of glaucoma in the clinical evidence or record 
until 2005, approximately 17 years after discharge from 
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).


The only remaining evidence of record in support of the 
Veteran's claim consists of the Veteran's personal statements 
that his glaucoma had its onset in service or is otherwise 
related to his active service.  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced pain or that he experienced certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  As such, while 
he is competent to state that he experienced visual problems 
in service, the Veteran's assertions regarding the etiology 
of his current glaucoma is of little probative value.  
Moreover, the service treatment records were clearly negative 
for treatment and/or diagnosis of glaucoma in service.  Such 
is strong negative evidence, especially when coupled for the 
17 years gap between service discharge and the first 
diagnosis of glaucoma.  As the evidence fails to establish a 
medical nexus between the Veteran's currently diagnosed 
glaucoma and service, the claim must fail.  See Hickson, 
supra.

In summary, the Board finds that there is no showing of 
treatment for eye symptomatology consistent with glaucoma in 
service.  There is no competent evidence that provides a link 
between any incident of military service and the development 
of glaucoma.  Under the circumstances, service connection for 
glaucoma may not be granted. See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  The preponderance of the evidence is against the 
claim and service connection for glaucoma must be denied.


ORDER

Service connection for glaucoma is denied.


REMAND

The appellant asserts that he had elevated blood pressure 
readings in service which developed into a chronic disorder, 
and now has hypertension of service onset for which service 
connection should be granted.  

The record discloses that the appellant was afforded a VA 
compensation and pension examination for hypertension 
purposes in June 2008.  In a very brief report, the examiner 
stated that upon review of the claims folder, "I saw only 
one normal blood pressure of 110/70....  However, readings for 
blood pressure [on RO generated] VA form 2507 on 6 occasions 
are all normal."  The examiner opined that "I do not see 
any documentation that Veteran had hypertension and at my 
examination blood pressure was normal."

Review of the record discloses, however, that the examiner's 
report is erroneous, and suggests that the claims folder was 
not reviewed to any significant extent prior to examination.  
The examiner stated that he saw only one blood pressure 
reading of 110/70 in the service treatment records.  That 
statement is totally belied by a thorough review of service 
treatment records showing at least 13 blood pressure 
readings, two of them with diastolic pressure readings of 90.  
Even the examiner's statement that the RO provided six blood 
pressure readings on VA form 2507 is in error.  In actuality, 
10 were recorded, including one showing a diastolic blood 
pressure of 90.  It appears that the examiner did not look 
beyond the initial six readings reported on the form.  
Moreover, as noted previously, the RO failed to report at 
least three of the blood pressure readings that the Board 
observed in the service treatment records.  A medical opinion 
based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Under the 
circumstances, the Board finds that the June 2008 VA 
examination is clearly inadequate for rating purposes and 
another must be rescheduled.  

The Veteran attests to continuity of high blood pressure 
after discharge from service.  However, the record contains 
only VA outpatient clinical records dating from 2005 which 
reflect a diagnosis of hypertension and medication 
management.  The Veteran should therefore be contacted by 
letter and requested to provide the names and addresses of 
any and all providers who treated him in the years 
immediately after discharge from service, as well as 
authorization to retrieve the clinical information.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted 
by letter and requested to identify 
all healthcare providers, VA and 
non-VA, including the Haman Clinic, 
who treated him for hypertension 
immediately after discharge from 
active duty.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of record.

2.  The veteran should be afforded 
a VA examination by an appropriate 
VA physician (preferably one who 
has not seen him previously) to 
determine whether current high 
blood pressure is reasonably 
related to service.  All indicated 
tests and studies should be 
performed and all findings should 
be reported in detail.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction 
with the examination.  The 
examination report should include a 
discussion of the veteran's 
documented clinical history and 
assertions.  The examiner should 
acknowledge review of the record in 
the examination report.  The 
examiner should provide an opinion 
as to 1) whether it is at least as 
likely as not the Veteran 
demonstrated essential hypertension 
in service; 2) whether it is at 
least as likely as not essential 
high blood pressure dates back to 
service based on the current 
clinical evidence and 3) whether 
current hypertension is more likely 
of post service onset and unrelated 
to active duty.  

The findings and well-rationalized 
opinions to the questions presented 
should be set forth in detail in a 
narrative report.

3.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report. 
See 38 C.F.R. § 3.655 (2009).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction.

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


